Citation Nr: 0830043	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the evaluation of post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling, was properly 
reduced.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to December 
1966 and from May 1968 to September 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Video Conference Hearing before 
the undersigned Veterans Law Judge in July 2006.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.	In May 1983, the RO granted service connection for PTSD 
and assigned a 50 percent evaluation, effective February 
26, 1982.  In June 1997, the RO increased the veteran's 
disability evaluation to 100 percent, effective July 15, 
1994.  

2.	In an August 2004 rating decision, the RO reduced the 
disability evaluation for the veteran's service connected 
PTSD from 100 percent to 50 percent, effective November 1, 
2004.

3.	The veteran's service connected PTSD has been evaluated at 
a rating of 50 percent or higher for more than 20 years 
and at a rating of 100 percent for more than five years.

4.	Material improvement in the veteran's PTSD which is 
reasonably certain to be maintained under the ordinary 
conditions of life has been shown.




CONCLUSION OF LAW

The reduction of the disability evaluation for PTSD, by the 
August 2004 rating decision, is proper; and restoration of a 
100 percent evaluation for such disability is not warranted.  
38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 3.951, 4.130, Diagnostic Code (DC) 
9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The veteran received notice of the VCAA in an October 2007 
letter prior to the readjudication of the claim in the March 
2008 Supplemental Statement of the Case.  This letter 
summarized the evidence needed to substantiate the claims and 
VA's duty to assist.  It also specified the evidence the 
veteran was expected to provide, including statements from 
his doctor and lay statements.  In this way, the VCAA letter 
clearly satisfies the three "elements" of the notice 
requirement.

Prior to reducing the rating in August 2004, the RO was 
obligated to adhere to certain procedural safeguards under 38 
C.F.R. §§ 3.105(e) and 3.344.  Generally, when reduction in 
the evaluation of a service connected disability is 
contemplated which would result in a reduction or 
discontinuance of compensation payments, a rating decision 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  Additionally, the provisions 
of 38 C.F.R. § 3.344(c) specify that certain considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more).  38 C.F.R. § 
3.344 provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the law and VA regulations.  

In this case, the veteran was initially notified of the RO's 
proposed reduction for the disorder in a rating decision 
dated in May 2004.  The Board finds that this rating decision 
and its accompanying letter complied with the provisions of 
38 C.F.R. § 3.105(e) (2007), which require notification of 
the proposed reduction in evaluation, a statement of the 
material facts and reasons for such reduction, and an 
opportunity to submit evidence within 60 days to show that 
compensation payments should be continued at their present 
level.  Specifically, this letter informed the veteran:

The best evidence to submit is medical or lay 
statement about his inability to adjust to social 
or industrial settings.  We will consider any 
evidence showing that the improvement we noted does 
not actually give a true picture of his condition.

This notice was repeated in an August 2004 letter that 
accompanied the June 2004 rating decision, which noted that 
the veteran's 50 percent rating was protected under 38 C.F.R. 
§ 3.951 and amended the proposed reduction to 50 percent.  
Therefore, the RO has complied with the procedural due 
process requirements provided for in 38 C.F.R. § 3.105(e).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  Furthermore, 
in April 2008, the veteran indicated that he had no 
additional evidence to submit.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations

Prior to reducing a veteran's disability rating, VA is 
required to comply with several VA regulations, regardless of 
the rating level or the length of time that the rating has 
been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions require VA rating reductions be based upon review 
of the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, any rating-reduction 
case must both determine that an improvement in a disability 
has actually occurred and that improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

Under 38 C.F.R. § 3.344(a), the RO must find the following: 
(1) based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown; 5 
Vet. App. 413, 419 (1993).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

An evaluation that has been in place for at least 20 years is 
protected from being reduced except upon a showing that the 
rating was based on fraud.  38 C.F.R. § 3.951(b).

Analysis

In May 1983, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation, effective February 26, 
1982.  In April 1985, the veteran's evaluation was reduced to 
30 percent, effective July 1, 1985, due to a finding that the 
"[d]isability is the result of the veteran's own willful 
misconduct.  Alcohol abuse."  38 C.F.R. § 3.344(c) was 
inapplicable at that time because the higher evaluation had 
not been in place for five or more years.  In September 1985, 
the 50 percent rating was restored for the entire time period 
affected by the April 1985 rating decision.  

The 50 percent evaluation was continued in rating decisions 
in April 1986, May 1988, August 1994, and February 1996 and 
the January 1995 hearing officer's decision.  The veteran 
entered the hospital in July 1994 for "acute exacerbation" 
of his PTSD.  In the February 1996 rating decision, the 
veteran was also denied entitlement to individual 
unemployability in response to his October 1995 claim.  In a 
June 1997 rating decision, the RO increased the veteran's 
disability evaluation to 100 percent, effective July 15, 
1994.

In a May 2004 rating decision, the RO proposed reducing the 
veteran's disability evaluation from 100 percent to 30 
percent.  In a June 2004 rating decision, noting that the 
veteran's 50 percent rating was protected under 38 C.F.R. 
§ 3.951, the RO amended this proposal to reduce the veteran's 
disability evaluation from 100 percent to 50 percent.  In an 
August 2004 rating decision, the RO reduced the veteran's 
disability evaluation from 100 percent to 50 percent, 
effective November 1, 2004.  The October 2004 rating decision 
continued this 50 percent evaluation.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  The rating at 
issue in this case was in effect for ten years at the time of 
the reduction in the August 2004 rating decision.  Thus, the 
issue is whether material improvement in the veteran's PTSD 
was demonstrated in order to warrant a reduction in 
compensation benefits.  See Kitchens, 7 Vet. App. at 324; 
Brown, 5 Vet. App. at 417.  The RO considered and provided 
notice of the provisions of 38 C.F.R. § 3.344 in the March 
2005 Statement of the Case (SOC).

In order to ascertain whether the veteran's PTSD has 
materially improved since the June 1997 rating decision, the 
Board must first look at the evidence of record prior to that 
time upon which the 100 percent evaluation was established.  
In June 1997, the veteran's PSTD evaluation was increased 
from 50 percent to 100 percent based on several periods of 
hospitalization, the veteran's statements, and the findings 
of an April 1997 VA medical examination.  According to the 
July 1994 discharge summary:

This is a 47 year old divorced white male from 
Manchester with a history of PTSD.  He presents 
with an acute exacerbation of one week.  The 
patient reported daily anxiety attacks with 
trembling whenever Vietnam was mentioned, increased 
anger, increased irritability, increased social 
isolation, and increased startle response... The 
patient reports that he presents to the VA now 
because he cannot calm himself down, and desires 
help with [his] anxiety.  The patient currently 
denies any nightmares.

In his January 1994 Notice of Disagreement, the veteran 
listed the dates of "recent episodes that I flipped out" 
but did not seek medical attention.  Those dates were 
November 12, 1993; June 1, 1994; July 3, 1994; July 13, 1994; 
October 19, 1994; and November 6, 1994.  He also noted that 
on November 6, 1994 he felt suicidal and "I now feel 
suicidal at times and it scares me."

Additionally, the April 1997 VA examiner noted with regards 
to the veteran's mental status:

[T]he patient appeared as a man looking much older 
than his 49 years.  ... The patient was very nervous 
during the interview.  He fidgeted and moved around 
quite a bit.  He talked rather rapidly.  Affect was 
flat.  Mood was empty and depressed.  There were 
periods when it appeared that he was going to cry, 
particularly when he talked about how the war had 
ruined his life.  The patient does report 
flashbacks.  There are no delusions, no 
hallucinations... Short-term and long-term memory 
appear to be intact.  The patient is able to 
concentrate.  Level of abstraction and insight is 
within normal limits.  Judgment is good.

At that time, the veteran was diagnosed with PTSD and 
polysubstance dependence and assigned a Global Assessment of 
Functioning (GAF) score of 35, which indicates "Some 
impairment in reality testing or communication OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  This 
examination provides the basis for comparison for the 
subsequent VA examinations which resulted in the reduced 
rating.

Since the June 1997 rating decision, the veteran's VA medical 
examinations consistently show improvement.  In May 1999, the 
VA examiner noted, with regard to the veteran's mental 
status:

... His hygiene was very good... His behavior was 
appropriate and relaxed.  Speech also was for the 
most part normal and relaxed.  There were times 
when he would stutter and so on and so forth.  
Moods seemed happy as well as affect.  There were 
no indications of depersonalization or 
derealization, no hallucinations, no 
illusions...There were no preoccupations or 
obsessions.  No delusions, no suicidal or homicidal 
ideation... Long term and short term memory appear to 
be intact.  Level of abstraction and insight is 
within normal limits... On a scale of 1 to 10 with 1 
being very depressed and 10 being happy, the 
patient just told the examiner that he is a "happy 
guy."  On a scale of 1 to 10 with 1 being very 
anxious and 10 being relaxed, he puts himself at 
about a 5.  He reports that he "sleeps good except 
when I dream."  He says that he has not had any 
dreams in the last couple of months.  He does 
report this phenomenon that occurs to him which he 
calls "namming" which I imagine is an 
abbreviation for Vietnam, but he says that he gets 
this pressure in his brain like his brain is 
swelling and he has to hold his head and scream as 
loud as he can.  He said he used to have these 
things called "knock out pills" but has run out 
of those and he also used to have pills that would 
cause him not to dream but he has run out of those 
also.  He says these incidents have not occurred 
for four years.  So, he has been doing quite well 
with that.  He talked minimally about Vietnam, 
about how he was in the 197th division, and when he 
does have this "naming" phenomenon he will kind 
of flash to the jungle.

At that time, the veteran's PTSD was deemed "in remission" 
and his GAF score dramatically improved to 75, which is 
defined as, "If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors; no more than 
slight impairment in social, occupational, or school 
functioning."  See DSM- IV.  His polysubstance dependence 
continued and the examiner noted that the veteran had some 
"[p]roblems related to interaction with the legal system."  
The examiner also added:

It should be noted that this patient is doing quite 
well.  He does not meet the criteria for post-
traumatic stress disorder at this time...It may be 
useful for this man to perhaps get a job and get 
some treatment for his arthritis in his knees if 
that was the only reason that he could not keep a 
job, and perhaps he could do what he did in the 
past, that was work construction.  He said he owned 
his own construction company at one point and he is 
also trained as a mason, so he can certainly work 
like that.

The veteran did not pursue employment at that time, but he 
did complete construction type work on his home.

During the April 2000 VA examination, the veteran reported 
that he lived on his own and was working on several home 
improvement projects.  He also discussed how he was able to 
shop for himself in town.  At that time, the veteran's mental 
status was noted as:

... His behavior was somewhat tense.  His speech was 
hesitant.  His mood vacillated.  He showed a full 
range of affect.  There were no indications of 
depersonalization or derealization; no 
hallucinations; no illusions... There were no 
preoccupations or obsessions; no delusions; no 
suicidal or homicidal ideation... Long-term and 
short-term memory are intact.  Level of abstraction 
and insight is minimal...

On a scale of 1-10 with 1 being very depressed and 
10 being happy, he puts himself at about a 4 on 
average.  On a scale of 1-10 with 1 being very 
anxious and 10 being relaxed, he puts himself at 
about a 6.  He said he sleeps great at night.  He 
has no problems there.  He said that occasionally 
he will have a dream about Vietnam.  The patient 
reported very few times when he starts "Naming."  
He socializes with his friends.  He enjoys reading 
and, most of all, he enjoys working on his place.

At that time, the veteran's PTSD was again deemed "in 
remission" and his GAF score improved to 80, which is 
likewise in the range of "no more than slight impairment."  
See DSM- IV.  His alcohol and cannabis dependence continued 
as did his "[p]roblems related to the legal system."

A fourth VA examination was conducted in April 2001.  At that 
time, the veteran was "not in any psychiatric treatment nor 
in any counseling.  He [was] not on any medications either."  
The veteran continued to work on home improvements.  As to 
the veteran's mental status, the examiner noted:
	
... His behavior seemed appropriate and relaxed.  
Speech was normal and relaxed.  His mood and affect 
were also within normal limits.  There were no 
indications of derealization or depersonalization; 
reported no hallucinations or illusions... There are 
no preoccupations or obsessions, no delusions.  He 
has had suicidal ideation in the past year but has 
not acted on it, no homicidal ideation... Long-term 
and short-term memory are commensurate with age.  
Level of abstraction and insight is within normal 
limits...

On a scale of 1-10 with 1 being very depressed and 
10 being happy, he puts himself at about a 4.  On a 
scale of 1-10 with 1 being very anxious and 10 
being relaxed, he puts himself at about a 5.  
Apparently, he is depressed and anxious because he 
is concerned about his health.  He is beginning to 
feel his age.  The patient also reports that he 
sleeps well at night.  He has about two or three 
drinks everyday.  He said he drinks Canadian Club.  
He quit drinking beer.  He plans to quit drinking 
on his birthday, which is April [redacted].  The patient 
also smokes marijuana.  He said, "It's my drug of 
choice."  When asked how often he smokes it 
everyday, he said, "Whatever it takes." ...

At that time, the veteran's PTSD was again deemed "in 
remission" and his GAF score remained at 80.  His alcohol 
and cannabis dependence continued.

A January 2004 field examination was conducted in response to 
the court-appointed guardianship of the veteran by his sister 
and his son.  The field examiner noted that the veteran 
"takes care of all his daily activities on his own.  His 
service connected disability is PTSD, with his medication 
being Tramadol.  His prognosis looked fairly good."  
According to the statements of the veteran, his son, and his 
son's girlfriend the veteran "had basically drank himself to 
the point where he was in critical medical condition, and 
ended up in the ICU for quite some time."  He was then 
admitted to a nursing home to recover.  After a few months, 
the veteran and his son decided to rent a home together.  A 
July 2004 clinical note states the veteran was seeking to 
rescind his guardianship and that the doctor had written a 
medical note in support of this.  The ultimate result of this 
is not included in the claims folder.

Finally, the February 2004 VA medical examination, upon which 
the rating reduction is ultimately based, is full and 
complete.  At the onset of the report, the VA examiner notes, 
"The patient was given a full psychiatric examination and 
his claims folder was thoroughly reviewed for this 
examination."  The examiner addressed the veteran's medical 
history and psychological adjustment since the prior 
examination, his diagnostic status, his mental health status, 
his GAF, and his capacity to manage financial affairs.  In 
this way, the February 2004 VA examination exceeds the scope 
of the June 1997 which led to his prior rating increase, thus 
satisfying the first requirements of 38 C.F.R. § 3.344(a).  
The examiner noted that the veteran looked disheveled but, 
"[he] has not been in trouble with the law in the past year.  
He has had no violent or assaultive behaviors in the past 
year.  He has not been psychiatrically hospitalized in the 
past year and has not tried to kill himself in the past 
year."  Moreover:

His affect was appropriate.  There were no 
indications of depersonalization or derealizations.   
He denied any hallucination or illusions... There 
were no preoccupations or obsessions, no delusions, 
no suicidal or homicidal ideation in the past year... 
Long-term and short-term memory are commensurate 
with age.  Attention and concentration are also 
commensurate with age.  Abstract thinking and 
insightful thinking is poor.

The examiner also states, "The patient reports no symptoms 
of PTSD at this time."  Additionally, his GAF score improved 
to 90, which is in the "absent or minimal symptoms range."  
The examiner further commented, "[h]e appears to be 
functioning happily in all areas.  He is satisfied with his 
life."

The second requirement under 38 C.F.R. § 3.344(a) is a 
finding of material improvement.  The record reflects 
material improvement in the veteran's PTSD.  At the time of 
the initial increase from 50 to 100 percent disabling, the 
veteran had been hospitalized for acute exacerbation of his 
PTSD and daily anxiety attacks.  His GAF score was 35.  The 
evidence of record since that time shows a subsiding of his 
symptoms and dramatic improvement in his GAF score.

In opposition to the proposed reduction, the veteran 
submitted a letter from K.K., the clinical director of a 
substance abuse center where the veteran attended an 
Intensive Outpatient program for two weeks in August 2004, 
describes an incident in which the veteran "went in and out 
of flashbacks, abreacting, for almost twenty minutes."  
Similarly, a letter from E.M., a member of the veteran's 
household, described the veteran's flashbacks.  Additionally, 
during the July 2006 video conference hearing, the veteran 
argued that there had been no sustained improvement under the 
ordinary conditions of life to his service connected PTSD.  
The veteran's representative also refers to a December 2003 
hospital stay.  A review of the claims folder produces no 
record of this hospitalization.  It does contain references 
to a January 2004 hospital visit for a hernia and a May 2003 
hospitalization as a result of his alcoholism.  The veteran's 
alcoholism has not been secondarily service connected to his 
PTSD.  Therefore, it is unclear how either of these incidents 
is related to the veteran's PTSD.

When evaluated in conjunction with all the facts of record, 
these examinations and the absence of hospitalization show 
material improvement in the veteran's PTSD symptoms.  See 
38 C.F.R. § 4.130, DC 9411.  Based on this continued 
improvement, the RO reduced the veteran's PTSD evaluation to 
50 percent, noting that an evaluation below 50 percent was 
prohibited under 38 C.F.R. § 3.951.

The final element of 38 C.F.R. § 3.344(a) requires reasonable 
certainty that the material improvement found will be 
maintained under the ordinary conditions of life.  To this 
end, the Board notes that these improvements had been 
maintained for several years prior to the reduction.

Additionally, the evidence of record since the reduction 
confirms the sustainability of his improvement.  The veteran 
has sought psychiatric treatment at the VA Medical Center in 
2005 after his reduction in rating for an exasperation of his 
PTSD symptoms, specifically trouble sleeping and anxiety.  
Despite these additional symptoms, the VA doctor noted:

[Patient] was cooperative and easily engaged.  
Attends well groomed and maintains good eye 
contact.  Denies [suicidal intent and homicidal 
intent] at this time.  Appears well oriented x3.  
Cognitions intact.  Speech clear and coherent.  
Memory and concentration intact.  No evidence of a 
thought [disorder].   Thought process appears 
logical and goal directed.

As such, the veteran's disability continues to show 
considerable improvement when compared to the June 1997 
examination.

The medical evidence of record demonstrates sustained 
improvement to the veteran's PTSD.  As such, the Board 
determines that the preponderance of the evidence of record 
demonstrates that the reduction of the veteran's disability 
evaluation from 100 percent to 50 percent is proper.  
Accordingly, the appeal is denied.






ORDER

The reduction of the disability evaluation for post-traumatic 
stress disorder, by the August 2004 rating decision, is 
proper; and restoration of a 100 percent evaluation for such 
disability is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


